DETAILED ACTION

This action is in response to Applicants’ amendment received on April 26, 2022.
Claims 1, 3, 4 and 6-9 are pending in the application. Claims 2 and 5 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wurtele (US PG Pub No. 2006/0131885), hereinafter “Wurtele”, in view of Sarder et al. (US PG Pub No. 2019/0376437), hereinafter “Sarder” and Schmit et al. (US PG Pub No. 2016/0294255), hereinafter “Schmit”.
Regarding claim 1, Wurtele discloses an air-cooled diesel generator, comprising: a box body (Fig. 1 (12) and a plurality of components (Fig. 1 (30 & 60)) provided in the box body (12), wherein each component (30 & 60) is provided with a separate housing outside (Fig. 1 ((32, 34) & (64, 68)); a main air inlet (Fig. 2 (80 & 86)) and a main air outlet (Fig. 2 (92 & 102)) are formed in the box body (12); a sub-air inlet (Fig. 2 (86))(Fig. 2 (80)) and a sub-air outlet (Fig. 2 (92))(Fig. 2 (102)) are formed in each housing (Fig. 1 ((32, 34) & (64, 68)), each sub-air outlet (Fig. 2 (92))(Fig. 2 (102)) communicates with the main air outlet (Fig. 2 (92 & 102)) through an air duct (Fig. 2 (90 & 100)), and one sub-air inlet (Fig. 2 (86)) is provided with an air guide device (Fig. 1 (44)).
Wurtele fails to disclose that the second sub-air inlet is provided with an air guide device; and wherein the main air inlet and the main air outlet are each provided with an isolation net; a maximum size of a hole on the isolation net is 12mm.
However, Sarder discloses a second sub-air inlet that is provided with an air guide device (Sarder (Figs. 3 & 4 (252)); (paragraph 41, lines 13-16)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Wurtele by incorporating the teachings of Sarder in order to have a device that assists with the cooling of one of the components.
Schmit discloses a main air inlet and a main air outlet that are each provided with an isolation net (Schmit (paragraph 31)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Wurtele by incorporating the teachings of Schmit in order to prevent the passage of debris through the main air inlet and the main air outlet.
It would have been an obvious matter of design choice to use an isolation net with a maximum size of a hole that is 12mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237, (CCPA 1955).
Regarding claim 3, the modified invention of Wurtele discloses the air-cooled diesel generator according to claim 1, wherein the main air inlet and the main air outlet are each provided with a louver (paragraph 30).
Regarding claim 4, the modified invention of Wurtele discloses the air-cooled diesel generator according to claim 1, wherein the box body is provided with sound-absorbing cotton (paragraph 17).
Regarding claim 6, the modified invention of Wurtele discloses the air-cooled diesel generator according to claim 1, wherein the air guide device (44) is a draught fan (paragraph 21).
Regarding claim 7, the modified invention of Wurtele discloses the air-cooled diesel generator according to claim 1, wherein the air-cooled diesel generator comprises at least two components, and the two components are a diesel engine (Fig. 1 (30); paragraph 18, lines 6-7) and a generator (Fig. 1 (60)) respectively.
Regarding claim 8, the modified invention of Wurtele discloses the air-cooled diesel generator according to claim 1, wherein the air duct (Fig. 2 (90 & 100)) is made of a thermal insulation material (paragraph 27, lines 20-22; paragraph 28, lines 29-31).
Regarding claim 9, the modified invention of Wurtele discloses the air-cooled diesel generator according to claim 1, wherein a number of main air inlets is two (80) (86).

Response to Arguments
Applicants’ remarks filed on April 26, 2022 have been fully considered but they are not deemed persuasive.
With regard to the Drawings Objection, Applicants amended the Drawings in order to overcome the Objection. Therefore, the Drawings Objection is withdrawn.

Applicants contend that the reference of Schmit et al. (US PG Pub No. 2016/0294255), hereinafter “Schmit” does not disclose the size 12mm of the hole on the isolation net, and that there is nothing in the cited publications that would lead the skilled person to a 12mm hole. Examiner submits that Schmit was not relied on for the disclosure of a 12mm hole on the isolation net. Examiner further submits that, as mentioned in the rejection above, it is understood that the 12mm hole on the isolation net would have been an obvious matter of design choice. Therefore, it is understood that the combination of Wurtele (US PG Pub No. 2006/0131885), hereinafter “Wurtele”, in view of Sarder et al. (US PG Pub No. 2019/0376437), hereinafter “Sarder” and Schmit; as discussed in the rejection above, discloses all the required limitations of amended independent claim 1.
Accordingly, the grounds of rejection are deemed proper.

THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747